In a medical malpractice action, defendant appeals from a judgment of the Supreme Court, Queens County (Graci, J.), entered February 21, 1984, which, after a jury trial, was in favor of the plaintiffs in the principal amount of $876,000.
Judgment affirmed, with costs.
We find no merit in defendant’s contentions that the court failed to sufficiently marshal the evidence or that its marshaling was unbalanced or prejudicial (Green v Downs, 27 NY2d 205; Theodoropoulos v New York City Health & Hosps. Corp., 90 AD2d 792; Blaize v City of New York, 80 AD2d 594). The court adequately discussed the evidence and related it to the pertinent principles of law and to each party’s arguments (Green v Downs, supra, p 208). The charge as a whole conveyed no impression that the court had an opinion on the merits of the case (Theodoropoulos v New York City Health & Hosps. Corp., supra).
We have reviewed defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Mangano, O’Con-nor and Weinstein, JJ., concur.